DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in claim 17 the word Program could be a signal and not one of the four categories of patent eligible subject matter. In order to overcome this rejection the Applicant should mention the program is stored on a storage medium or any other tangible device based on the teachings in the specification.
Appropriate correction is required and claim 18 is rejected because it depends upon a rejected claim 17.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Ishida (U.S. Pub. No. 2016/0161664) teaches a display apparatus having a camera under the display wherein the light extraction efficiency is improved in the vicinity of the side surface opposing the light incident surface side part of the opening 34, wherein the camera could be placed and it is possible to reduce uneven brightness to a level insignificant in practical use. Ishida does not specify a first and second regions that overlaid on the camera and in two different modes such as a first opening mode and a second opening mode the amount of light emitted via the first and second regions differ. In the first opening mode the first and second regions emit light and in a second opening mode the first and second regions emit different quantities of light. Ishida does not mention the two different opening modes and the quantity of light being different in one region compare to the other region while the regions overlaying the camera. 
Sampsell (U.S. Pub. No. 2006/0066783) teaches a method and device for lighting displays wherein there are a plurality of illuminating dots under the display and the display has two adjacent interferometric modulators 12a and 12b. In the interferometric modulator 12a on the left, a movable reflective layer 14a is illustrated in a relaxed position at a predetermined distance from an optical stack 16a, which includes a partially reflective layer. In the interferometric modulator 12b on the right, the movable reflective layer 14b is illustrated in an actuated position adjacent to the optical stack 16b. Sampsell similar to Ishida does not teach a camera wherein the camera is located under a first region and second region and based on the opening mode the amount of light for one region differs from the amount of light for another region. 
Evans (U.S. Pub. No. 2021/0232249) teaches an optical sensor disposed beneath the display of an electronic device wherein the display is overlaid the camera and the display has touch panel arranged under the driving electrodes. Evans does not teach a first and second regions that overlaid on the camera and in two different modes such as a first opening mode and a second opening mode the amount of light emitted via the first and second regions differ. In the first opening mode the first and second regions emit light and in a second opening mode the first and second regions emit different quantities of light. Ishida does not mention the two different opening modes and the quantity of light being different in one region compare to the other region while the regions overlaying the camera. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (U.S. Pub. No. 2017/0053592) teaches a display device having reduced power consumption for a display device. 
Jones (U.S. Pub. No. 2020/0014780) teaches a cover sheet and incorporated lens for a camera of an electronic device. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691